Citation Nr: 0206377	
Decision Date: 06/14/02    Archive Date: 06/20/02

DOCKET NO.  96-03 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral fibrocystic breast disease.  

(The issue of entitlement to an initial evaluation in excess 
of 10 percent for scoliosis with recurrent lumbar strain is 
the subject of a future decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1982 to 
April 1987.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1994 rating decision from the Waco, 
Texas Department of Veterans Affairs (VA) Regional Office 
(RO).  The veteran's claims folder has since been transferred 
to the Houston, Texas RO.  

The veteran's representative has listed issues on its May 
2002 brief which are not before the Board: service connection 
for arthritis and service connection for a disorder 
manifested by low back pain.  

The record shows that the veteran had previously perfected 
her appeal of the RO's June 1993 denial of service connection 
for arthritis, as well as its denial of other issues.  
However, on July 1, 1999 the veteran specified in a statement 
(made in lieu of a hearing that was scheduled for the same 
day) that she was withdrawing all issues from appeal except 
for the issues concerning the evaluation of her scoliosis and 
back injury, and the evaluation of the fibrocystic breast 
disease.  

The veteran subsequently indicated in her April 2001 
substantive appeal (for her back claim) that she did not feel 
that she had a choice in withdrawing her appeals.  However, 
the Board notes that there was no indication of this 
sentiment in the July 1999 statement submitted by the 
veteran.  The July 1999 statement documents the veteran's 
clear intent to withdraw her appeals with the exception of 
the above-noted issues.  

Furthermore, the April 2001 statement was not submitted 
within the appellate period, and is therefore not sufficient 
to reinstate any of the appeals she had previously withdrawn.  
See M21-1, Part IV, para. 8.36.  Therefore, the issue of 
service connection for arthritis has been withdrawn, as well 
as any other issues on appeal at the time this statement was 
made.  38 C.F.R. § 20.204 (2001).  

After the veteran's withdrawal of all issues on appeal in 
July 1999, the issue of new and material evidence to reopen a 
claim of service connection for low back pain was denied by 
the RO in February 2000.  The veteran appealed this decision.  
She also requested a hearing on this issue.  

The Board finds that the claim of service connection for low 
back pain has already been granted as part of the scoliosis 
with recurrent lumbar strain disability.  This much was noted 
in the December 1996 rating decision in which service 
connection was granted.  In this decision the RO granted 
service connection for "scoliosis with recurrent lumbar 
strain (claimed as low back pain)."  In addition, the RO also 
noted in the March 2001 Supplemental Statement of the Case 
(SSOC) that it had erroneously adjudicated the issue of new 
and material evidence to reopen a claim of service connection 
for low back pain since service connection had already been 
granted in this regard.  It further found that the issue of 
new and material evidence was therefore moot.  

The Board agrees.  Since the claim of service connection for 
low back pain was already granted and characterized as 
scoliosis with recurrent lumbar strain, the Board finds that 
the issue of new and material evidence to reopen a claim of 
service connection for low back pain is moot.  Since service 
connection was already granted for this claim, there no 
longer exists any case or controversy as to this matter.  
Therefore, further development on this issue, including 
obtaining a hearing, is not required.  See Swan v. Derwinski, 
1 Vet. App. 20, 22-23 (1990).  

A hearing was held before a travel Member of the Board in 
September 1997.  The veteran subsequently indicated her 
desire to have a hearing before a Decision Review Officer 
(DRO) in May 1999.  


A hearing was scheduled for July 1, 1999.  As noted above, 
the veteran submitted a written statement in lieu of 
appearing for a hearing.  This was noted by the RO in the 
July 1999 SSOC.  

Furthermore, in September 2001, a notice was sent to the 
veteran asking if she wanted to attend another hearing, in 
light of the fact that the Board Member who conducted the 
September 1997 hearing was no longer an employee of the 
Board.  

If there were no response within 30 days, she was advised 
that the Board would assume that she did not want an 
additional hearing.  There is no indication that she ever 
responded to this notice.  Therefore, it is assumed that the 
veteran does not wish to have an additional hearing.  


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.  

2.  The probative evidence of record establishes that the 
veteran's fibrocystic breast disease is manifested by pain 
and tenderness in both breasts.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation of 10 
percent for fibrocystic breast disease have been met.  
38 U.S.C.A. §§ 1155 (West 1991), 5107 (West Supp. 2001); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.116, 4.118, Diagnostic 
Codes 7628, 7804, 7806, 7819 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records documented the breasts as being 
uniformly nodular in June 1987.  A mammogram was performed 
and revealed moderately diffuse fibrocystic changes of both 
breasts.  The nipple shadows were in normal position.  

On follow-up in March 1988 it was noted that there were no 
specific lumps in the breasts.  The veteran was noted as 
having pre-menstrual tenderness but no specific, persistent, 
or dominant mass.  Examination of the breasts revealed no 
skin changes and no nipple discoloration of dimpling.  

On follow-up for fibrocystic breast disease in December 1988 
there continued to be a moderate amount of fibrous and cystic 
dysplasia over the left upper, outer quadrant and right, 
middle breast.  There was no single dominant mass, no 
discharge, and no adenopathy.  

Examination of the breasts in August 1989 revealed them to be 
lumpy with no dominant mass.  A mammogram was ordered and 
revealed moderate dysplasia.  In October 1989 it was noted 
that the veteran had bilateral moderate dysplasia with 
tenderness in the left upper quadrant.  Examination revealed 
diffuse changes, and her breasts were indicated as feeling 
almost like beanbags.  

On VA examination of the breasts in September 1993 diffuse 
nodularity was noted with no discrete masses.  The pertinent 
impression was a history of fibrocystic breast disease.  A 
diagnosis of fibrocystic breast disease was also documented 
on VA general medical examination in September 1993.  

In June 1994 the RO, in pertinent part, granted service 
connection for fibrocystic breast disease and assigned a 
noncompensable evaluation.  The veteran appealed, contending 
that her condition caused chronic pain and tenderness in both 
breasts, and that this interfered with her employability.  


In June 1996 a bilateral mammogram was performed and was 
found to be negative.  

In September 1997 a hearing before the Board was conducted.  
The veteran testified to receiving one mammogram at a 
hospital in Dallas, Texas.  Tr., pp. 2-3.  She reported being 
told by the physician that her breasts looked fine, but that 
she did have fibrocystic breast disease.  Tr., p. 3.  

The veteran reported that her breasts had more lumps in them 
now than in the past.  Tr., pp. 3, 17.  She denied 
experiencing any discharge from her breasts.  Tr., p. 4.  She 
reported experiencing pain and tenderness in both of her 
breasts that sometimes became a deep ache.  Tr., p. 16.  

On VA gynecological examination in October 1998 the veteran 
reported occasional breast soreness.  It was noted that a 
mammogram and ultrasound were performed by Dr. SM in October 
1998, and that these studies revealed cysts in both breasts.  
VA examination of the breasts were negative.  

On VA gynecological examination in April 2001 the veteran 
reported intermittent pain in her breasts.  She reported 
having cysts aspirated in the past, but no formal biopsies.  
It was noted that she was currently working as an immigration 
officer.  

On examination both breasts were clinically normal, "though 
the breast tissue was a little irregular and fibrotic."  Both 
axillae were clinically normal, and there was no 
lymphadenopathy.  The examiner concluded that the breast exam 
was, overall, clinically normal and that she was currently 
asymptomatic.  


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2001).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Benign neoplasms of the gynecological system or the breasts 
are rated according to the impairment in function of the 
urinary or gynecological systems, or the skin.  38 C.F.R. 
§ 4.116, Diagnostic Code 7628 (2001).  

Benign, new growths of the skin are evaluated as "scars, 
disfigurement, etc."  Unless otherwise provided Diagnostic 
Codes 7807 through 7819 are evaluated under the criteria for 
eczema, dependent upon location, extent, and repugnant or 
otherwise disabling character of the manifestations.  
38 C.F.R. § 4.119, Diagnostic Code 7819.  

Compensation is provided for eczema with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant (50 percent); with 
exudation or itching constant, extensive lesions, or marked 
disfigurement (30 percent); and with exfoliation, exudation 
or itching, if involving an exposed surface or extensive area 
(10 percent).  

Eczema with slight, if any, exfoliation, exudation or 
itching, if on a non-exposed surface or small area is rated 
as noncompensable.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

Compensation is provided for scars that are superficial, 
poorly nourished, with repeated ulceration (10 percent), and 
superficial, tender and painful on objective demonstration 
(10 percent).  Scars that otherwise limit function are based 
on limitation of function of the part affected.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, and 7805.  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claims is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001).


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2001)).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A § 5103A (West Supp. 
2001)).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA § 7(a), 114 Stat. 2096, 2099-2100 (2000).  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  

These new regulations also provide guidelines regarding VA's 
duties to notify claimants of necessary information or 
evidence and to assist claimants in obtaining evidence.  
These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any rights other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law.  

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate her 
claim.  She has been provided with the pertinent regulations 
pertaining to the evaluation of fibrocystic breast disease.  
She has also been provided with a rationale explaining the 
facts of her case in light of the law, thereby placing her on 
notice of what is needed to substantiate her claim.  

The veteran has demonstrated such awareness by submitting 
argument on why the evidence does warrant a higher 
evaluation.  Therefore, the duty to notify has been 
satisfied.  38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(b)).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including any relevant 
records adequately identified by the veteran as well as 
authorized by her to be obtained.  

Private medical records have been submitted and associated 
with the claims folder.  The veteran reported having an 
ultrasound and mammogram performed in October 1998 by Dr. SM.  
These reports are not on file.  

However, the Board finds that the duty to assist does not 
require that such records be obtained in this case because 
the October 1998 VA examiner provided a summary of what these 
studies revealed.  Furthermore, the record already contains 
mammograms confirming the presence of fibrocystic breast 
disease.  There is no reasonable possibility that obtaining 
another such report would substantiate her claim because it 
would not provide an assessment of the degree of severity of 
the subjective and objective symptomatology of her disability 
(e.g., physical appearance of the breasts, pain, etc.).  
38 U.S.C.A. § 5103A(a)(2) (West Supp. 2001).  

In this regard, contemporaneous evidence concerning the level 
of impairment resulting from her disability, as well as 
subsequent VA examinations specifically discussing the 
impairment's manifestations are on file.  These examinations 
are adequate for rating purposes because they are 
contemporaneous, and because they specifically address the 
manifestations of the fibrocystic breast disease.  Thus, 
there is sufficient medical evidence to allow for a 
determination to be made at this time, and no further 
examinations are required.  38 U.S.C.A. § 5103A(d) (West 
Supp. 2001).  


In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to her claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. §§ 5103 
and 5103A (West Supp. 2001)); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed proximate to when the most recent SSOC 
was issued to the veteran.  As a result, the Board has 
considered the applicability of Bernard v. Brown, 
4 Vet. App. 384, 393-394 (1993).  

In Bernard, the Court held that, before the Board addresses 
in a decision a question that has not been addressed by the 
RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument, 
an opportunity to submit such evidence or argument, and an 
opportunity to address the question at a hearing, and whether 
the claimant has been prejudiced by any denials of those 
opportunities.  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration in the first instance of her 
claim pursuant to this new law.  As set forth above, VA has 
already met all obligations to the veteran under this new 
law.  Moreover, the veteran has been offered the opportunity 
to submit evidence and argument on the merits of the issue on 
appeal, and has done so.  In view of the foregoing, the Board 
finds that the veteran will not be prejudiced by its actions 
and that a remand for adjudication by the RO would only serve 
to further delay resolution of the veteran's claim.  See 
Bernard, supra.

Therefore, no useful purpose would be served in remanding 
this matter simply for initial consideration of the VCAA by 
the RO.  Such a remand would result in additional and 
unnecessary burdens on VA, with no benefit flowing to the 
veteran.  

The Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  ).  
In fact, the Court recently stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.  


Analysis

The Board initially notes that neither the veteran nor the 
evidence has indicated that any impairments of the urinary or 
gynecological system are associated with the veteran's 
fibrocystic breast disease.  There is no evidence that the 
breast disability has resulted in renal dysfunction, voiding 
dysfunction, urinary frequency dysfunction, obstructed 
voiding, or a urinary tract infection.  Nor is there any 
evidence of it being associated with any of the disorders 
described in 38 C.F.R. § 4.115b.  And, with the exception of 
Diagnostic Code (DC) 7628, there is no evidence of the 
fibrocystic breast disease resulting in any of the 
impairments described under 38 C.F.R. § 4.117 pertaining to 
the gynecological system.  In this regard, there is no 
evidence of the veteran undergoing surgery in which breast 
tissue was removed.  See 38 C.F.R. § 4.117, Diagnostic Code 
7626.  Therefore, aside from DC 7628, which will be discussed 
below, evaluation of the fibrocystic breast disease under the 
criteria pertaining to genitourinary and gynecological 
systems is not for application in this decision.  38 C.F.R. 
§§ 4.115b, 4.117.  

Under DC 7628, benign neoplasms of the breasts are rated 
according to impairment in function of the urinary or 
gynecological systems, or skin.  38 C.F.R. § 4.117, 
Diagnostic Code 7628.  

As noted above, evaluation of the fibrocystic breast disease 
under the criteria for impairment of the urinary and 
gynecological systems is not for application.  Therefore, the 
fibrocystic breast disease is to be evaluated based on 
impairment of the skin.  38 C.F.R. §§ 4.117, 4.118, 
Diagnostic Code 7628.  

In this regard, the Board initially notes that DC 7800 is not 
for application because this code pertains to disfiguring 
scars of the head, face, or neck.  Nor is there evidence that 
the fibrocystic disease is manifested by findings more 
closely analogous to second or third degree burns of the 
skin.  Therefore, DCs 7801 and 7802 are also not for 
application.  There is also no evidence that the fibrocystic 
breast disease is manifested by any diseases listed in DCs 
7807 through 7818.  Therefore, these codes are also not for 
application.  

With this in mind, the Board finds that the most closely 
analogous condition listed under 38 C.F.R. § 4.118 is benign 
new growths of the skin under DC 7819.  Under this code, the 
veteran's fibrocystic breast disease would be rated under the 
criteria for scars and/or eczema.  38 C.F.R. § 4.118, 
Diagnostic Code 7819.  See Butts v. Brown, 5 Vet. App. 532, 
538 (1993) (the assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992); Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).  

The veteran has consistently reported tenderness in her 
breasts since service.  This has been her primary contention 
on appeal as to why the fibrocystic breast disease should 
receive a compensable evaluation.  She has reported at least 
occasional tenderness in her breasts on VA examinations.  
These manifestations are closely analogous to the 
requirements for a 10 percent evaluation for a painful and 
tender scar.  While recent objective evaluations did not 
specifically document breast pain, the veteran's consistent 
complaints of breast pain through the years creates a 
reasonable doubt that is resolved in her favor in this case.  
38 C.F.R. § 4.3.  Therefore, a 10 percent rating is warranted 
based on the veteran's consistent reports of her breasts 
being painful.  38 C.F.R. § 4.118, Diagnostic Code 7804.  

There is no indication that the fibrocystic breast disease is 
manifested by ulceration or by additional limitation of 
function of the breasts.  The only symptoms consistently 
reported by the veteran have been pain and tenderness.  
Furthermore, VA examination in October 1998 found the breasts 
to be negative, and VA examination in April 2001 described 
them as clinically normal.  Therefore, an increased 
evaluation under DCs 7803 and 7805 are not for application.  
38 C.F.R. § 4.118, Diagnostic Code 7803, 7805.  

The Board finds that a higher and/or separate rating under 
the criteria for eczema is not warranted.  A 10 percent 
rating for eczema requires exfoliation, exudation, or 
itching, if involving an exposed surface or extensive area.  
38 C.F.R. § 4.118, Diagnostic Code 7806.  

While records have documented diffuse nodularity of the 
breasts, the veteran has never reported, and the record has 
never documented symptoms of exfoliation, exudation, or 
itching in association with the fibrocystic breast disease.  
In fact, during the September 1997 hearing before the Board, 
the veteran denied experiencing any discharge from her 
breasts.  Tr., p. 4.  Furthermore, on VA examination in April 
2001, the breast tissue was described as only  "a little 
irregular and fibrotic."  The examiner concluded that the 
breast exam was, overall, clinically normal and that she was 
currently asymptomatic.  Such evidence persuasively 
demonstrates that a separate or higher rating is not 
warranted for fibrocystic breast disease based on the 
criteria for eczema.  38 C.F.R. § 4.118, Diagnostic Code 
7806.  

As the Board noted earlier, the veteran's case involves an 
appeal as to the initial rating assigned for her fibrocystic 
breast disease on the occasion of the grant of service 
connection by the RO in June 1994, rather than an increased 
rating claim where entitlement to compensation had previously 
been established.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  In initial rating cases, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Id. at 9.  In 
the case at hand, as the evidence has documented the 
veteran's complaints of breast tenderness and pain in service 
and throughout the appellate period, the Board finds that 
staged ratings are not appropriate.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or her 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  In 
this case, the Board finds that the evidence establishes that 
a 10 percent evaluation is warranted for fibrocystic breast 
disease.  


Additional Matter: Extraschedular Consideration

The Board has also considered whether referral for an 
increased evaluation on an extra-schedular basis is 
warranted.  In exceptional cases where evaluations provided 
by the Rating Schedule are found to be inadequate, an extra-
schedular evaluation may be assigned which is commensurate 
with the veteran's average earning capacity impairment due to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2001).  

The Court has held that the Board must only address referral 
under § 3.321(b)(1) when exceptional or unusual circumstances 
are present.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In the case at hand, the veteran contended in her December 
1995 substantive appeal that her fibrocystic breast disease 
interfered with normal employability.  However, the veteran 
has not submitted evidence indicating that her fibrocystic 
breast disease disability affects her employability in ways 
not contemplated by the Rating Schedule, whose percentage 
ratings represent the average impairment in earning capacity.  
38 C.F.R. § 4.1.  
The mere assertion that a disability interferes with 
employment or renders a veteran unemployable does not 
automatically raise or implicate the assertion that the 
regular schedular standards are not adequate and therefore 
require consideration of section 3.321(b).  See VAOPGCPREC 6-
96.  

The veteran has not presented a disability picture so unusual 
or exceptional as to render impractical the application of 
the regular schedular standards.  Nor does the evidence 
indicate that the fibrocystic breast disease disability has 
markedly interfered with employment or resulted in frequent 
hospitalizations or inpatient care.  The record does not 
contain any documentation of the veteran being hospitalized 
for fibrocystic breast disease or of missing work due to this 
disability.  In fact, during the April 2001 VA gynecological 
examination it was noted that she was currently working as an 
immigration officer, and no contentions were documented that 
her fibrocystic breast disease interfered with this 
employment in a manner not contemplated by the regular 
schedular standards.  

Referral in this instance is therefore not warranted because 
the evidence does not indicate that the service-connected 
fibrocystic breast disability has rendered the veteran's 
disability picture unusual or exceptional, markedly 
interfered with employment, or required frequent inpatient 
care as to render impractical the application of regular 
schedular standards.  


ORDER

Entitlement to an initial compensable evaluation of 10 
percent for fibrocystic breast disease is granted, subject to 
the governing criteria applicable to the payment of monetary 
benefits.  


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

